Case 4:20-cv-00029-MFU-RSB Document 66-7 Filed 05/18/21 Page 1 of 2

 

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF VIRGINIA
DANVILLE DIVISION

ELDRIDGE ROOSEVELT MEEKS, ITI,

Plaintiff,

Civil Action No. 4:20-cv-00029

va
THE CITY OF DANVILLE
and
JACOB AMOS, LARRY DWAYNE LAND,
JOHN PULLEY, JONATHAN EPPS,
TODD HAWKINS AND WILLIAM SHIVELY,

in their individual capacities,
and

JOHN DOES 1 - 10,

Defendants.

AFFIDAVIT OF W. CLARKE WHITFIELD, JR.

My name is W. Clarke Whitfield, Jr. and I currently serve as City Attomey for the City of
Danville, Virginia. I have been employed in this role for the past 16 years.

In my role as City Attomey, 1t has come to my knowledge that Mr. Eldridge R. Meeks, III
has filed a Complaint naming as defendants the City of Danville and several law enforcement
officers employed with the Danville Police Department, The Complaint alleges various tort claims
under Virginia common law in the fifth, sixth and seventh causes of action, including claims of
negligence of the City and the named officers.

I am familiar with the provisions of Section 15.2-209 of the Code of Virginia, which states,
Case 4:20-cv-00029-MFU-RSB Document 66-7 Filed 05/18/21 Page 2of2 Pageid#: 309

in pertinent part, that “[e]very claim cognizable against any county, city, or town for negligence
shall be forever barred unless the claimant or his agent, attorney, or representative has filed a
written statement of the nature of the claim, which includes the time and place at which the injury
is alleged to have occurred, within six months after such cause of action accrued.”

The City’s records have been examined and, based on that examination, | affirm that no
notice pursuant to Section 15.2-209 of the Code of Virginia was contained in the electronic or
paper records of the City of Danville regarding the state law tort claims of civil battery, intentional

intliction of emotional distress, or gross, willful, wanton and reckless negligence.

Given under my hand this yt ‘aay of. ©. ut WiC f j-42020., \

\\ \\.

YW. CIARKE WHITFIELD. JR.

COMMONWEALTH OF VIRGINIA,
City/Ceunty of “Dea wt \ le. , to-wit:

Subscribed and sworn to before me, a Notary Public in and for the foregoing jurisdiction,
that W. CLARKE WHITFIELD, JR. appeared before me, that I am confident of his true identity
as the Affiant of this document, and that I was present at the time of the signing and notarization
on this ane ‘dayof_ liane. , 2020.

My commission expires. — | 2 | DA Load.

My Registration Number is: <Q > GO \ .

gaetteer trig, | yards raha, Sekar D ad som

yy “y Notary Public

en" ane
